Citation Nr: 1628184	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  03-01 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from April 23, 1953, and 50 percent from June 22, 2009, for headaches due to left temporal injury. 
 
 2.  Entitlement to an effective date earlier than August 11, 2004, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to April 1953.

This case has a lengthy and complex procedural history which was outlined in the Board's September 2011 Remand.  The case was again remanded in February 2013 and December 2013.  The case has now been returned to the Board for appellate review.

In September 2010, the Veteran and his spouse testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge.  A transcript of the hearing, as well as corrections to that document which were submitted in October 2010, is associated with the record.

Additional evidence was submitted by the Veteran in June 2016 along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of such evidence.  As such, the Board may properly consider this evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From April 23, 1953, the Veteran's service-connected headaches have more nearly approximated completely prostrating attacks every few months, but without most prostrating attacks, characteristic digestive upsets, incapacitation for several days, and as frequent as once a month, or very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

2.  From June 22, 2009, the schedular criteria have been adequate to evaluate the service-connected headaches; the Veteran's headaches are shown to occur very frequently with manifestations of symptoms which are completely prostrating, prolonged, and productive of severe economic inadaptability; these manifestations are adequately contemplated by the currently assigned 50 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for  migraine headaches, the criteria for which expressly considers "severe economic inadaptability."

3.  From September 6, 2000, Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Effective April 23, 1953, the criteria for entitlement to an initial 30 percent disability evaluation, but no higher, for the Veteran's service-connected headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); United States Veterans Administration 1945 Schedule for Rating Disabilities, Diagnostic Code 8100 (1950); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8100 (2015).

2.  From June 22, 2009, the criteria for a rating in excess of 50 percent, to include on an extraschedular basis, for the Veteran's service-connected headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8100 (2015).

3.  Effective September 6, 2000, the criteria for a TDIU has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  In this regard, the Veteran has reported on numerous occasions that he has no further evidence to submit.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Initial Rating for Headaches

The Veteran is seeking an initial higher rating for his service-connected headaches, evaluated as 10 percent disabling from April 23, 1953, and 50 percent disabling from June 22, 2009.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The RO initially described the Veteran's disability as post traumatic headaches and assigned a 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Diagnostic Code 8045 provides a 10 percent rating for purely subjective complaints following trauma, such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma.  Further, the 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. resulting from brain trauma are rated under the diagnostic codes specifically dealing with such disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  In sum, Diagnostic Code 8045 provides a maximum evaluation of 10 percent for subjective complaints such as headaches.  

The Board notes that Diagnostic Code 8045 was revised by VA to provide detailed and updated criteria for evaluating residuals of traumatic brain injury.  This amendment was effective October 23, 2008 and applies to all applications for benefits received by VA on or after October 23, 2008.  The old criteria apply to applications received by VA before that date.  See Notice, 73 Fed. Reg. 54,693 (September 23, 2008).  In the instant case, as the Veteran's claim was received prior to October 23, 2008, these amendments are not applicable.  

Although the Veteran's headaches have been consistently attributed to trauma, since Diagnostic Code 8045 did not allow for a rating in excess of 10 percent, the RO assigned a 50 percent rating, effective June 22, 2009, under 38 C.F.R. § 4.124a, Diagnostic Code 8100, the criteria for migraine headaches.  Under this code, a 30 percent evaluation is appropriate in cases of characteristic prostrating attacks occurring on an average of once a month over the last several months.  With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent evaluation is in order.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board notes that the regulatory criteria for migraine headaches were revised on June 9, 1953.  The pre-June 9, 1953, rating criteria for rating migraine headaches under Diagnostic Code 8100 provided as follows: a 0 percent rating for mild; a 10 percent rating for well marked cases, a 30 percent rating with attacks every few months, completely prostrating; and a 50 percent rating with the most prostrating attacks, characteristic digestive upsets, incapacitation for several days, and as frequent as once a month.  United States Veterans Administration 1945 Schedule for Rating Disabilities, Diagnostic Code 8100 (1950).  The Board previously remanded this case for the AOJ to consider the Veteran's headaches under this criteria, which was done in a January 2016 supplemental statement of the case.  

By way of background, in September 1953, the Veteran was afforded a VA psychiatric examination, which showed that the Veteran complained of severe headaches, lasting from two hours to two or three days, during which time he was unable to do anything.  This report also indicates that the Veteran had "an understanding with his boss about his headaches."  Another contemporaneous VA general medical examination also noted headaches since the Veteran was hit in the head in service.  The examiner noted frequent left-sided headaches in region of scalp scar, but the Veteran denied visual or gastric symptoms.  

As it happens, other than the 1953 VA examinations, the record is thereafter essentially silent for documentation of headache treatment prior to 2000.  

In an October 2000 statement, M.F., D.O. indicated that he had treated the Veteran's headaches for twelve years, which would date such treatment back to 1988.  The statement continued that since the incident in service, the Veteran had been suffering from severe headaches two to three times per week.  He attempted to ameliorate the pain with over the counter medication.  

The Veteran was afforded a VA examination in July 2001.  The examiner noted that the Veteran's headaches occurred perhaps once or twice weekly and are located to the left hemicranial region, but occasionally spread locally and fairly easily controlled with Tylenol.  

However, June 2003 and June 2004 statements from Dr. M.F. indicated that the Veteran had been complaining that his headaches have become more severe since he had been treating him.  

The Veteran was afforded another VA examination in March 2007.  The Veteran reported headaches since the injury in service above the left eye and left temporal area and also shooting pains that could occur any time at anywhere in his head and he got approximately two to three times per day.  The only pain medication he took was Tylenol.  In the past, he had tried other stronger medications, but they made him very sleepy and drowsy so he did not take them.  He had no history of migraine headaches, ticks or paraclonus, or choreiform disorders.

The Veteran was afforded another VA examination on June 22, 2009.  The Veteran again reported that he had been suffering from recurrent headaches ever since he was hit in the head during a mishap while on active duty.  He claimed that he experienced headaches several times per week that were prostrating requiring full rest in quiet room, lasting about two hours and improved by oral Tylenol.  There was  no nausea, vomiting, aura, photo or phonophobia.  The Veteran also indicated that headaches were getting more frequent the last four years.  On examination, it was noted that the Veteran experienced weekly headaches for hours; however, the attacks were not prostrating and ordinary activities were possible.  

During his September 2010 hearing, the Veteran testified that when he first got out of service, he would miss work due to his headaches.  He was unable to work an 8 hour day or 40 hour week.  Since he was unable to work a full week, he began his own delivery company as nobody else would hire him.  As he was working for himself, he could stop and rest for a while and take pills to eliminate his headaches.  He again reported that he limited himself to over-the-counter Tylenol as other heavy medications just knocked him out.  He further stated that once he got a headache, which occurred two to three times per week, the only thing he could do was rest as he could not function.  The rest period could be a couple of hours to a good part of the day.  He also reported that his symptoms have been consistent since he left service.  The Veteran also testified that, prior to 2000, he was treated by a local doctor.  Additionally, the Veteran's wife testified that she was aware of the Veteran having received relevant treatment by various doctors since they were married in 1992.  She reporting witnessing the Veteran gets tremendous headaches very often and would have to spend a good deal of time resting or sleeping.  The headaches occurred weekly and the Veteran would have to go into a dark, quiet bedroom and be left alone.   

Follow up VA clinical records continued to show treatment for ongoing chronic headaches.  The Veteran used over the counter Tylenol or Aleve to treat them.  

From April 23, 1953

After a review of the totality of the evidence, it does appear that the Veteran's disability picture more nearly approximates attacks every few months, completely prostrating as required under the pre-1953 rating criteria, as to support assignment of a 30 percent disability evaluation.  The Veteran's and his spouse's statements to the effect that he has to lie down and rest  when he gets a headache, which occur weekly, arguably constitute evidence of prostrating attacks.  Moreover, given that the severity at times can cause the Veteran to have to rest in a completely dark room for a day, it also appears that these prostrating attacks can be completely prostrating at least every few months.  Significantly, the September 1953 VA examination noted severe headaches when the Veteran is unable to do anything as well as an understanding with his boss about his headaches.  Moreover, Dr. M.F., who had treated the Veteran since approximately 1988, also characterized the Veteran's headaches as severe and occurring two to three times per week, which is a similar description to the symptoms described in 1953.  The Veteran has also reported that his headaches have been consistent throughout this time period.  In sum, a longitudinal view of the evidence shows that resolving all reasonable doubt in the Veteran's favor the Veteran's disability picture more nearly approximates the regulatory criteria for a 30 percent disability rating from April 23, 1953.  

The Board concludes that the Veteran's headaches do not result in most prostrating attacks, characteristic digestive upsets, incapacitation for several days, and as frequent as once a month or very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability such that a maximum 50 percent rating is warranted under both the old and new criteria.  In this regard, the medical evidence does not demonstrate characteristic digestive upsets or incapacitation for several days.  The Veteran himself indicated that his symptoms lasted a few hours up to a day.  Moreover, the September 1953 VA examination also showed that the Veteran denied visual or gastric symptom.  While the Board has found that the Veteran's headaches could be characterized as completely prostrating every few months, the medical evidence does not show frequent attacks or attacks occurring more than once a month, completely prostrating and prolonged attacks of headaches during this period.  Although the Veteran may experience frequent headaches, the medical evidence is against a finding that these are completely prostrating at least once a month or that the attacks are prolonged lasting more than a day.  In this regard, the Board observes that Diagnostic Code 8100 looks not only to frequency, but also to the severity of the headaches.  Although the frequency of the headaches as reported by the Veteran suggests weekly headaches which cause him to lie down for a few hours, the Board does not view this as persuasive evidence of incapacitation for several days or severe economic inadaptability to warrant assignment of the next higher rating of 50 percent under both the old and new criteria.

The Board has considered whether further staged ratings are appropriate for the Veteran's service-connected headaches.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable prior to June 22, 2009; therefore, assigning further staged ratings for such disability is not warranted.  

In sum, an initial 30 percent rating, but no higher, is warranted for the Veteran's service-connected headaches, effective April 23, 1953.  The Board, however, finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for this period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A.
§ 5107; 38 C.F.R. §§ 4.3, 4.7.




From June 22, 2009

From June 22, 2009, the Veteran has been receiving a 50 percent disability rating, which is the highest rating assignable under the old and new rating criteria for migraine headaches.  See 38 C.F.R. § 4.124(a) (2015), Diagnostic Code 8100; Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The maximum 50 percent rating under both criteria contemplates frequent, most prostrating attacks, characteristic digestive upsets, prolonged attacks or incapacitation for several days, and as frequent as once a month productive of severe economic inadaptability.

An extra-schedular disability rating is warranted if a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Based on thorough consideration of the evidence, the Board finds that the Veteran's disability picture is not so exceptional or unusual as to render impractical the application of the regular schedular criteria.  In so finding, the Board acknowledges that the Veteran's headaches are frequent, severe, and prostrating in nature, and that they limit his work productivity because he must lie down during attacks and take medications for pain management.  However, all of these factors, including economic inadaptability, were considered in the assignment of the 50 percent rating under Diagnostic Code 8100.  In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities on appeal with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  See id.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected chronic headaches.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, in this case, the schedular rating criteria fully contemplate the Veteran's symptoms.  Therefore, an extraschedular evaluation under 38 C.F.R. § 3.321(b) is not warranted.  

III.  TDIU

The Veteran is also seeking entitlement to TDIU prior to August 11, 2004.  The Veteran has reported that he was unable to maintain or obtain substantially gainful employment prior to this date due his service-connected headaches and hearing loss.  He stated that in the 1970s, he owned a delivery business so he was able to take time off whenever it was necessary.  However, he last worked in July 1978.  Again, he reported that he would have to take time off due to his headaches; sometimes as much as a half day or full day.  He also stated that he his hearing loss was severe enough that he had trouble hearing people over the phone and when there was background noise.  He would have to look directly at people to understand them.  

In statements of record, most recently dated August 2014, and during the Board hearing, the Veteran expressed his belief that a TDIU is warranted from September 6, 2000, the effective date of the award of service connection for bilateral hearing loss and tinnitus.  There has been no argument that a TDIU is warranted prior to this date.  The Court has held that, on a claim for original or increased disability rating, a claimant will generally be presumed to be seeking maximum benefit allowed by law and regulation and, thus, such claim remains in controversy where less than maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  However, the Court cited the case of Hamilton v. Brown, 4 Vet. App. 528 (1993) for the proposition that a claimant may limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law.  Id. at 39.  To do so, the Court indicated that a claimant would have to clearly express intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition.  Thus, consistent with AB and Hamilton, the Board finds that the Veteran has limited his appeal to seeking a TDIU from September 6, 2000.

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

From September 6, 2000 to August 11, 2004, the current date of the award of TDIU and in light the award of a 30 percent disability rating for headaches herein, the Veteran was service-connected for: bilateral hearing loss, evaluated as 50 percent disabling; headaches, evaluated as 30 percent disabling; cicatrix, left wrist and base of left thumb, evaluated as noncompensable prior to June 5, 2003 and 20 percent disabling from June 5, 2003; tinnitus, evaluated as 10 percent disabling; cicatrix, left temporal region, evaluated as noncompensable; prior to August 30, 2002 and 10 percent disabling from August 30, 2002; and left fifth finger disability, also evaluated as noncompensable.  At all points from September 6, 2000 to August 11, 2004, the Veteran's total combined rating was at least 70 percent.  See 38 C.F.R. § 4.25.  Accordingly, the Veteran's service-connected disabilities satisfy the schedular criteria for a TDIU for the period in question.  38 C.F.R.  § 4.16(a).  

Therefore, the remaining inquiry is whether such disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  A total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

In this regard, in September 2011, the Board remanded this matter to obtain a retrospective medical opinion to determine whether the Veteran's service-connected disabilities prevented him from engaging in a substantially gainful occupation prior to a particular time.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008).  On remand, a VA opinion was prepared in June 2012.  However, the examiner indicated that she could not determine whether the Veteran's service-connected disabilities alone or in their aggregate were sufficient to render the Veteran unemployable at any time prior to August 11, 2004, without resorting to mere speculation.  An addendum opinion was obtained in September 2013.  At this time, the same examiner indicated that she could not provide an opinion without resorting to mere speculation because she did not know the status of all of these conditions as an aggregate on or before 2004.   

In support of his claim, the Veteran submitted a May 2016 Vocational Assessment for the period from 2000 to 2004.  The Vocational Expert outlined the Veteran's work history, his high school education level and observed that the Veteran's functional impairment from his hearing loss would preclude the Veteran from performing his former positions as the positions required the ability to clearly and effectively communicate with others in a setting that typically had significant background noise.  The examiner indicated that the Veteran's hearing loss alone would significantly reduce his employment options to a point that would preclude him from functioning in an employment setting, especially given that the Veteran did not have skills necessary to perform either semiskilled or skilled work activity.  The examiner also noted that the Veteran's inability to work a full week due to his headaches and the need to rest or lie down on a weekly basis also compromised his ability to secure and follow a substantially gainful occupation.  The expert concluded that it was at least as likely as not that the Veteran was precluded from securing and following a substantially gainful occupation from 2000 to 2004 based on his education, work history and limitations from his service-connected disabilities.  He continued that there were no jobs in the local or national economies that the Veteran was able to perform.  

After reviewing the evidence, when considering the totality of the functional impairment caused by the Veteran's service-connected disabilities, the Board finds that the Veteran was precluded from employment from September 6, 2000, due to service connected disabilities.  In this regard, the May 2016 Vocational expert opinion clearly found that given his education and employment background, the Veteran's functional limitations caused by his service-connected hearing loss and headaches precluded his ability to sustain and maintain gainful employment.  Given that the expert had full knowledge of the Veteran's medical history, work experience, education, pertinent records were considered by the examiner and the report sets forth detailed findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds that this opinion has high probative value.  

In contrast, the VA examiner indicated that an opinion could not be given without resorting to mere speculation because she did not know the status of all of these conditions in aggregate before 2004.  The United States Court of Veterans Appeals has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  In the instant case, the examiner did not offer a clear rationale for her inability to provide an opinion.  For instance, there is medical evidence addressing the severity of the Veteran's disorders during this period that the examiner failed to address, specifically private and VA records addressing his hearing loss and headaches as well as VA examinations dated in November 2000 and July 2001.  Accordingly, the Board must find that the examiner's rationale relying on lack of medical evidence during this period is insufficient.  As such, the Board must find that the VA opinion has minimal probative value and is outweighed by the May 2016 vocational expert's opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).

In sum, the Board finds that the more probative evidence, i.e. the May 2016 vocational expert's opinion, shows that the Veteran's functional impairment due to his service-connected disabilities render him unable to maintain or sustain substantially gainful employment.  Therefore, based on the evidence of record, when resolving all doubt in the Veteran's favor, the Board must conclude that the Veteran was unemployable due to his service-connected disabilities from September 6, 2000 and that entitlement to TDIU is warranted from that date.  38 U.S.C.A. § 5107(b).  

ORDER

Subject to the laws and regulations governing payment of monetary benefits, effective April 23, 1953, an initial 30 percent disability rating, but no higher, for headaches is granted. 

From June 22, 2009, a disability rating in excess of 50 percent for headaches is denied. 

Subject to the law and regulations governing the payment of monetary benefits, effective September 6, 2000, a TDIU is granted.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


